DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Sofer on 05/03/2021.
The application has been amended as follows: 
1. (currently amended) An indoor antenna comprising: 
- a first V-shaped dipole having a first arm extending outwardly from a first center of said first dipole and a second arm extending outwardly from said first center; 

- said first arm and said second arm define a first angle with a first opening and with said first center being a first vertex of said first angle; 
- said third arm and said fourth arm define a second angle with a second opening and with said second center being a second vertex of said second angle; 
said first and second V-shaped dipoles being constructed and arranged such that said first opening and said second opening face each other, 
wherein a second dipole center is in 0.3 to 0.7 wavelength of a first dipole center, such that no other similar V-shaped dipole can fit in the two other vertexes of the quadrilateral shaped by the two V-dipoles, 
wherein said first dipole is fed by a first signal and said second dipole is separately fed by a second signal, such that two separate currents with opposite polarity travel in the corresponding arms of each of said first V-shaped dipole and second V-shaped dipole that are located opposite each other, said first and second V-shaped dipoles together produce horizontally polarized omnidirectional beam pattern with a null in a center direction of a z-axis, when the antenna is located in an x/y plane; 
- a wideband monopole antenna disposed near said first and second dipole providing a vertically polarized omnidirectional beam pattern, wherein a direction of the wideband monopole antenna is normal to the plane of antenna in the z direction, when the antenna is located in said x/y plane; 
- said indoor antenna is a horizontally and vertically polarized omnidirectional antenna.

14. (currently amended) An antenna comprising: two assemblies for use as antenna elements, a first assembly being nested inside a second assembly, said second assembly comprising: 

a second V-shaped dipole having a second pair of arms, said second pair of arms being in another V-configuration defining a second opening; 
wherein said first opening and said second opening are facing each other; 
wherein a second dipole center is in 0.3 to 0.7 wavelength of a first dipole center, such that no other similar V-shaped dipole can fit in the two other vertexes of the quadrilateral shaped by the two V-dipoles, 
wherein said first dipole is fed by a first signal and said second dipole is separately fed by a second signal, such that two separate currents with opposite polarity travel in the corresponding arms of each of said first V-shaped diploe and second V-shaped dipole that are located opposite each other, said first and second V-shaped dipoles together produce horizontally polarized omnidirectional beam pattern with a null in a center direction of a z-axis, when the antenna is located in an x/y plane; 
- a wideband monopole antenna disposed near said first and second dipole providing a vertically polarized omnidirectional beam pattern, wherein a direction of the wideband monopole antenna is normal to the plane of antenna in the z direction, when the antenna is located in said x/y plane; 
said first assembly is located between said first opening and said second opening.

Allowable Subject Matter
Claims 1-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 


Moon et al. (US 2009/0278759), Azulay et al. (US 2014/0022131), Barbano (US 4,434,425), Saitou et al. (US 8,060,167), Berezin et al. (US 9,979,081), Moon et al. (US 2016/0248166) Plet et al. (US 2013/0271336), Bisiules et al. (US 2008/0111757), and the other cited references are all cited as teaching some elements of the claimed invention including a first V-shaped dipole, a second V-shaped dipole, and a wideband monopole antenna. 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845